internal_revenue_service number release date index number 7702b -------------------- ------------------------------------------------- ------------------------------------------------------------- ---------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-100719-10 date date legend legend ------------------------------------------------------------------------------------------ taxpayer --------------------------------------------------------------------------------------------------------------- annuity_contract --------------------------- annuity_contract ---------------------------- rider ------------------------------------------------------------------------------------------ ---------------------------- dear -------------- this is in response to your request for a ruling that a rider to be offered with certain annuity_contracts constitutes an insurance_contract for purposes of sec_7702b of the internal_revenue_code taxpayer represents as follows facts taxpayer is a stock_life_insurance_company taxable under sec_801 and is the issuer of certain annuity_contracts among which are annuity_contract a single premium deferred fixed annuity_contract and annuity_contract a flexible premium deferred variable_annuity contract taxpayer proposes to offer a rider option rider for these contracts to provide certain long-term care benefits during the time the person covered specified person by the rider is a chronically_ill_individual with the meaning of sec_7702b and receiving qualified_long-term_care_services within the meaning of the owner and the annuitant of the contract and the person covered by the rider must be the same individual plr-100719-10 sec_7702b through the agency or facility identified in the plan of care one version of the rider is available in connection with annuity_contract and two versions are available in connection with annuity_contract all three versions have the same basic operation to be eligible for benefits under the rider the specified person must be between the ages of and on the date the rider is issued and not have certain medical conditions or meet other specified disqualifying criteria moreover benefits are payable only during the time the specified person is chronically ill as defined by sec_7702b and only consistent with a ‘grade-in’ schedule under the grade-in schedule benefits are not payable in any amount until the expiration of an initial period of a specified duration after this initial period benefits are only partially available until the expiration of a specified interim period moreover benefits are not payable until a ‘deductible’ amount is paid on behalf of the specified person once benefits become payable they are paid monthly in two phases which occur prior to the annuitization of the contract phase i and phase ii together the phases are expected to last at least months that is the specified person can expect payments for at least years phase i will have a nominal duration of either or months elected by the specified person at issuance and phase ii will have a nominal duration of either or months as necessary to total months there are two components to the monthly benefit amount ‘equal payments’ equal payments and ‘augmented payments’ augmented payments the monthly equal payments are guaranteed amounts specified in the rider that do not fluctuate based on the cash_value of the contracts the monthly augmented payments are payable to the extent that certain increases in the cash_value of the contract occur after the rider is issued they are available under the rider connected to annuity_contract but only one of the two versions connected to annuity_contract with respect to the rider attached to annuity_contract the rider must be added to annuity_contract upon the issuance of annuity_contract it cannot be added to an in-force contract the following discussion addresses the operation of the rider attached to annuity_contract the amount of each monthly equal payment payable during phase i is determined by dividing the phase i equal payment limit by the length of phase i either or months the phase i equal payment limit is initially set as the cash_value of annuity_contract at issue the amount of the monthly equal payment and the phase i equal payment limit are reduced proportionally by any withdrawals from annuity_contract if any benefits are paid during the interim period of the grade-in schedule the balance of the months remaining in the interim period is added to the length of phase i plr-100719-10 the amount of monthly benefits may not be the full amount of the monthly equal payment if the specified person is receiving neither nursing home nor hospice care as defined in the rider the amount of the monthly equal payment actually paid will be no more than of the equal payment half equal payment in addition to the equal payment or half equal payment the rider provides for augmented payments if the cash_value of annuity_contract exceeds the phase i equal payment limit the augmented payments operate similarly to the equal payments there is an augmented payment limit which is the excess of the cash_value of annuity_contract over the phase i equal payment limit as of the rider anniversary this augmented payment limit is then divided by the sum of the remaining months in phase i and phase ii to arrive at the full amount of the monthly augmented payment if the specified person is receiving neither nursing home nor hospice care as defined in the rider the amount of monthly augmented payment actually paid will be no more than of the augmented payment half augmented payment the augmented payment or half augmented payment is received only if the complete underlying equal payment or half equal payment is received any withdrawals from annuity_contract will reduce proportionally the amounts of the augmented payment and augmented payment limit during phase i the receipt of monthly equal payments or half equal payments reduces the cash_value of annuity_contract ‘dollar for dollar’ phase i ends once the aggregate of monthly equal payments or half equal payments equals the phase i equal payment limit if at that point the specified person is chronically ill phase ii begins in phase ii the monthly equal payments or half equal payments as appropriate continue unlike during phase i the phase ii monthly equal payments or half equal payments will not reduce the cash_value of annuity_contract thus phase ii monthly equal payments or half equal payments will be comprised entirely of ‘net amount at risk’ that taxpayer pays from a reserve or its own surplus as described above phase ii will have a nominal duration of either or months depending on the nominal duration of phase i if the nominal duration of phase ii i sec_36 months ie both phase i and phase ii have the same length the phase ii equal pay limit is the same as that of phase i if the nominal duration of phase ii i sec_48 months ie twice that of phase i the phase ii equal pay limit is twice that of phase i during phase ii the monthly equal payments or half equal payments will continue until the aggregate of the monthly equal payments or half equal payments equals the phase ii equal pay limit the monthly equal payment amount and the phase ii equal pay limit are reduced proportionally by any withdrawals from annuity_contract during phase ii any monthly augmented payments or half augmented payments made during plr-100719-10 phase ii will reduce the cash_value of annuity_contract the amount of any such payments are reduced proportionally by a withdrawal from annuity_contract to the extent the payment of benefits has not exhausted the cash_value of annuity_contract the excess cash_value will be applied to the benefits nominally provided by annuity_contract if upon the maturity_date of annuity_contract the specified person is receiving rider benefits the benefits will continue to be paid as described above upon the specified person’s recovery from the chronic illness or upon the expiration of phase ii an annuity payout option must be chosen within days if upon the maturity_date of annuity_contract the specified person is not receiving rider benefits unless otherwise agreed by taxpayer the rider charges discussed next will cease the phase i equal payment limit and the augmented payment limit will be reduced to zero and any remaining phase ii equal payment limit will continue as paid-up long-term care insurance coverage if the specified person subsequently becomes eligible for rider benefits the monthly equal payment or half equal payments as appropriate will be made until the aggregate of such payments equals the phase ii equal payment limit or the specified person is no longer chronically ill the rider is funded by periodic charges rider charge deducted from the cash_value of annuity_contract and is subject_to change by taxpayer comprised of a percentage of the phase i equal payment limit and the phase ii equal payment limit finally the rider provides nonforfeiture benefits if taxpayer increase sec_4 the element of the rider charge allocable to the phase ii equal payment limit and in response thereto annuity_contract is surrendered the specified person will be entitled to a benefit in the event of subsequent chronic illness this benefit will be an amount that is the greater of a single monthly equal payment and the sum of the paid rider charges applicable to phase ii less any phase ii benefits previously received alternatively for an additional_charge a nonforfeiture benefit will be paid if annuity annuity_contract because these are treated as phase ii payments they do not reduce the cash_value of the amount of the charge is determined through utilization of actuarial techniques to arrive at a charge that provides a pool of premiums to pay covered claims and a profit for the issuer such increase can be on only a nondiscriminatory class basis with approval of the appropriate state regulator s plr-100719-10 contract is surrendered or an annuity payout option is elected before the maturity_date this alternative nonforfeiture benefit is the greater of a single monthly equal payment and the sum of the paid rider charges applicable to phase ii and the additional nonforfeiture charge less any phase ii benefits previously received when the rider is attached to annuity_contract certain rider functions are different because that contract is a variable_contract for one thing there are two variations of the rider a level variable rider and a growth variable rider by analogy to the rider available in connection with annuity_contract the level variable rider provides only equal payments while the growth variable rider provides both equal and augmented payments with respect to the payment limits when a rider is added to an in-force annuity_contract the limit will be determined on the rider issue_date by reference to the contract’s cash_value when a rider is included at issuance of annuity_contract the limit will be determined on a specified subsequent date by reference to all allowed premiums_paid as of that date the annuity_contract riders require the selection of a payment limit percentage accordingly the phase i equal payment limit will be some percentage of the premiums_paid rather than equal to the value as is the case with annuity_contract the augmented payments provided by the growth variable rider are determined differently than in connection with annuity_contract on each rider anniversary the current cash_value is multiplied by the payment limit percentage to produce a gross benefit excess the gross benefit excess is compared to the phase i equal payment limit to the extent the gross benefit excess is larger the difference is the net benefit excess which is available to fund augmented payments this process continues until a time specified in the growth variable rider accordingly the total of the amount of rider benefits funded from the value of annuity_contract is the phase i equal payment limit plus the net benefit excess total cash_value benefits the amount of monthly augmented payments provided under the growth variable rider is determined by dividing the net benefit excess by the number of months remaining in phase i plus phase ii the mechanism to pay rider benefits under annuity_contract is different than that for annuity_contract when benefits are approved the amount of the total cash the rider can be added to an in-force annuity_contract the annual determinations stop once the specified person attains age or after a specified number of years or once a specified maximum value is reached annual determinations can be foregone after a specified number of years plr-100719-10 value benefits is transferred from taxpayer’s segregated_asset_account s to its general account and treated accordingly to the extent the balance of the amount transferred to the general account becomes less than the balance of the total cash_value benefits the shortfall will be cured by transferring additional_amounts from the segregated_asset_account s to the general account if the payment of rider benefits exhausts the cash_value before benefits equaling the total cash_value benefits have been paid the balance of the total cash_value benefits plus all phase ii equal payments will be paid out of taxpayer’s reserves or surplus conversely if the balance of the amount transferred to the general account exceeds the balance of the total cash_value benefits the excess will be returned to the segregated_asset_account s and allocated consistent with the terms of annuity_contract taxpayer anticipates issuing the rider to a large number of specified persons requested ruling taxpayer requests a ruling that the rider constitutes an insurance_contract for purposes of sec_7702b law and analysis sec_7702b provides that a qualified_long-term_care_insurance_contract is any insurance_contract that has certain attributes neither the code nor the regulations define the terms insurance or insurance_contract the supreme court of the united_states has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk le gierse u s pincite revrul_2007_47 2007_2_cb_127 in addition the arrangement must constitute insurance in the commonly accepted sense see eg 988_f2d_1135 fed cir 979_f2d_162 9th cir aff’g 96_tc_18 transferred if the cash_value is less than the total cash_value benefits the entire cash_value will be interest will be credited at no less than a specified minimum rate if for example rider charges are greater than current interest credits plr-100719-10 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir the commonly accepted sense of insurance derives from all the facts surrounding each case with emphasis on comparing the implementation of the arrangement with those arrangements known to constitute insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of the arrangement under the applicable state law amerco v commissioner t c pincite the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling f 2d pincite and the language of the operative agreements and the methods of resolving claims 40_fedclaims_42 addressing whether bail bonds constituted insurance the court in allied fidelity corp described insurance as an agreement to protect the insured against a direct or indirect economic loss arising from a defined contingency whereby the insurer undertakes no present duty_of performance but stands ready to assume the financial burden of any covered loss a n insurance_contract contemplates a specified insurable hazard or risk with one party willing in exchange for the payment of premiums to agree to sustain economic loss resulting from the occurrence of the risk specified and another party with an ‘insurable interest’ in the insurable risk it is important here to note that one of the essential features of insurance is this assumption of another’s risk of economic loss allied fidelity corp f 2d pincite citations omitted the risk of incurring expenses related to long-term care services is a morbidity risk a morbidity risk is an insurance risk see 353_us_81 broadly speaking health insurance is an undertaking by one person for plr-100719-10 reasons satisfactory to him to indemnify another for losses caused by illness cf revrul_68_27 1968_1_cb_315 medical services for illness or disability provided by staff- model medical clinic for fixed monthly fee involve a normal business risk of an organization engaged in furnishing medical services on a fixed-price basis rather than an insurance risk the crux of the issue is whether there is a possibility that any particular insured could incur a loss reimbursable by the rider if there were never any reasonable possibility the rider would fail to constitute insurance for example if the rider were structured such that the long-term care benefits were funded entirely by the accumulated value of the annuity_contract there would be no risk shifted to taxpayer here the specified person has a risk of economic loss if that person suffers prolonged morbidity ie becomes chronically ill through the rider in consideration for the rider charge taxpayer assumes the risk that the specified person will be eligible for long-term care benefits in excess of the phase i equal payment limit the risk assumed by taxpayer will be distributed across the large number of other specified persons who purchase the rider the rider conforms to insurance in the commonly accepted sense accordingly the rider constitutes an insurance_contract for purposes of sec_7702b ruling the rider constitutes an insurance_contract for purposes of sec_7702b caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether the rider constitutes a qualified_long-term_care_insurance_contract the treatment of any distributions from annuity_contract annuity_contract or the rider or the treatment of the payment of the rider charges this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this letter_ruling have not yet been adopted therefore this letter_ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see sec_11 revproc_2010_1 2010_1_irb_1 if the taxpayer can demonstrate that the criteria in dollar_figure of revproc_2010_1 are satisfied a letter_ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-100719-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s sheryl b flum chief branch office of associate chief_counsel financial institutions products
